DETAILED ACTION   

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

2.	Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,960,389. Although the claims at issue are not identical, they are not patentably distinct from each other.
For example, claim 1 of current Application is corresponding to claim 1 of U.S. Patent No. 9,960,389.
For example, claim 2 of current Application is corresponding to claim 2 of U.S. Patent No. 9,960,389.
For example, claim 3 of current Application is corresponding to claim 3 of U.S. Patent No. 9,960,389.
For example, claim 4 of current Application is corresponding to claim 5 of U.S. Patent No. 9,960,389.
For example, claim 5 of current Application is corresponding to claim 6 of U.S. Patent No. 9,960,389.
For example, claim 6 of current Application is corresponding to claim 8 of U.S. Patent No. 9,960,389.

For example, claim 8 of current Application is corresponding to claim 10 of U.S. Patent No. 9,960,389.
For example, claim 9 of current Application is corresponding to claim 11 of U.S. Patent No. 9,960,389.
For example, claim 10 of current Application is corresponding to claim 13 of U.S. Patent No. 9,960,389.
For example, claim 11 of current Application is corresponding to claim 14 of U.S. Patent No. 9,960,389.
For example, claim 12 of current Application is corresponding to claim 15 of U.S. Patent No. 9,960,389.
For example, claim 13 of current Application is corresponding to claim 16 of U.S. Patent No. 9,960,389.
For example, claim 14 of current Application is corresponding to claim 17 of U.S. Patent No. 9,960,389.
For example, claims 15, 16 of current Application is corresponding to claim 1 of U.S. Patent No. 9,960,389.
For example, claim 17 of current Application is corresponding to claim 18 of U.S. Patent No. 9,960,389.
For example, claim 18 of current Application is corresponding to claim 19 of U.S. Patent No. 9,960,389.

For example, claim 20 of current Application is corresponding to claim 21 of U.S. Patent No. 9,960,389.
3.	Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,797,269. Although the claims at issue are not identical, they are not patentably distinct from each other.
For example, claim 1 of current Application is corresponding to claim 1 of U.S. Patent No. 10,797,269.
For example, claim 2 of current Application is corresponding to claim 2 of U.S. Patent No. 10,797,269.
For example, claim 3 of current Application is corresponding to claim 3 of U.S. Patent No. 10,797,269.
For example, claim 4 of current Application is corresponding to claim 5 of U.S. Patent No. 10,797,269.
For example, claim 5 of current Application is corresponding to claim 6 of U.S. Patent No. 10,797,269.
For example, claim 6 of current Application is corresponding to claim 8 of U.S. Patent No. 10,797,269.
For example, claim 7 of current Application is corresponding to claim 9 of U.S. Patent No. 10,797,269.
For example, claim 8 of current Application is corresponding to claim 10 of U.S. Patent No. 10,797,269.

For example, claim 10 of current Application is corresponding to claim 13 of U.S. Patent No. 10,797,269.
For example, claim 11 of current Application is corresponding to claim 14 of U.S. Patent No. 10,797,269.
For example, claim 12 of current Application is corresponding to claim 15 of U.S. Patent No. 10,797,269.
For example, claim 13 of current Application is corresponding to claim 16 of U.S. Patent No. 10,797,269.
For example, claim 14 of current Application is corresponding to claim 17 of U.S. Patent No. 10,797,269.
For example, claims 15, 16 of current Application is corresponding to claim 1 of U.S. Patent No. 10,797,269.
For example, claim 17 of current Application is corresponding to claim 18 of U.S. Patent No. 10,797,269.
For example, claim 18 of current Application is corresponding to claim 19 of U.S. Patent No. 10,797,269.
For example, claim 19 of current Application is corresponding to claim 20 of U.S. Patent No. 10,797,269.
For example, claim 20 of current Application is corresponding to claim 21 of U.S. Patent No. 10,797,269.


Claim 1 of Application # 16/610,710 comprising a polymeric film comprising: a first polymeric layer having two major surfaces, wherein the first polymeric layer comprises: 5 a first polymeric matrix having a refractive index n1; and particles having a refractive index n2 uniformly dispersed within the first polymeric matrix; wherein the particles are present in an amount of less than 30 vol-%, based on the volume of the first polymeric layer, and have a particle size range of 400 nm to 3000 nm; 10 and wherein n1 is different than n2; wherein the polymeric film has: a clarity of at least 80%; a visible light transmission of at least 85%, Claims of Application # 16/610,710 does not include a normalized micro-haze non-uniformity of not more than 12% across the polymeric film.
However, claim 2 of Application # 16/674,482 comprising a normalized micro-haze non-uniformity of not more than 12% across the polymeric film.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Application # 16/610,710’s device to incorporate a normalized micro-haze non-uniformity of not more than 12% across the polymeric film as taught by Claim 2 of Application # 16/674,482 in order to enhance a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
For example, claims 2, 3 of current Application is corresponding to claims 2 - 4 of Application # 16/610,710.

For example, claim 5 of current Application is corresponding to claim 6 of Application # 16/610,710.
For example, claim 7 of current Application is corresponding to claim 8 of Application # 16/610,710.
For example, claim 8 of current Application is corresponding to claim 9 of Application # 16/610,710.
For example, claim 9 of current Application is corresponding to claim 10 of Application # 16/610,710.
For example, claim 10 of current Application is corresponding to claim 12 of Application # 16/610,710.
For example, claim 11 of current Application is corresponding to claim 13 of Application # 16/610,710.
For example, claim 12 of current Application is corresponding to claim 13 of Application # 16/674,482.

For example, claim 13 of current Application is corresponding to claim 1 of Application # 16/610,710.
For example, claims 15, 16 of current Application is corresponding to claim 1 of Application # 16/610,710.
For example, claims 17, 18 of current Application is corresponding to claim 16 of Application # 16/610,710.

For example, claim 20 of current Application is corresponding to claim 19 of Application # 16/610,710.

Allowable Subject Matter
5.	Claims 1 - 20 would be allowable if a timely filed terminal disclaimer or rewritten to overcome the nonstatutory double patenting rejection, set forth in this Office action.
	Claims 1 - 20 are allowable over the prior art of record, because none of these references disclose or can be combined to yield the claimed invention such as the polymeric film has: a clarity of at least 80%; a visible light transmission of at least 85%; and a normalized micro-haze non-uniformity of not more than 12% across the polymeric film as recited in claim 1. 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Keite-Telgenbüscher et al. discloses a polymeric film (6a) comprising: a first polymeric layer having two major surfaces (fig. 3), wherein the first polymeric layer comprises: a first polymeric matrix having a refractive index n1; and particles (domains) having a refractive index n2 uniformly dispersed within the first polymeric matrix; wherein the particles are present in an amount of less than 30 vol-%, based on the volume of the first polymeric layer, and have a particle size range of 400 nm to 3000 nm (for example, paragraph [0055]); and wherein n1 is different than n2 (for example, paragraph [0055]).

    PNG
    media_image1.png
    247
    535
    media_image1.png
    Greyscale


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/